Title: To James Madison from Sylvanus Bourne, 2 February 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


2 February 1804, Amsterdam. Encloses the Leiden Gazette for January. Has nothing to add as political affairs have remained unchanged. “There are persons who flatter themselves with the probability of a renewed peace e’er long: but for my own part I am unable to perceive any basis on which it can at present be formed consistent with the reciprocal views of the contending Powers—& I am even led to believe that Europe is yet destined for many years to be the prey of those conflicting passions & interests which have been set afloat by the french revolution.
“The late report of Congress on the Subject of Louisiana & the Floridas appears to have excited no small degree of attention here & eve⟨n⟩ of comment as betraying symptoms of undue ambition in our Country: While others who are capable of duly appretiating every circumstance connected with this subject see only in this report a candid exposition of that policy which the honor & interest of the U. Stat⟨es⟩ preeminently dictate.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 2 pp.; misdated 1803 by Bourne. Date assigned here on the basis of internal evidence.



   
   See Tench Coxe to JM, 6 Nov. 1803, n. 2.


